DETAILED ACTION
This action is in response to amendment filed on 9/26/2022. Claims 1-3, 10-11, 13-14, and 16-18 have been amended. Claims 1-20 are pending examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al (US 20150324945) in view of Mirko et al (WO 2015058798).
Regarding claim 1, Lord et al disclose a system for automatic scheduling of vehicles, the system comprising: 
a network access device (Fig. 1, #18) configured to receive scheduling information corresponding to at least one travel request and including a user-selected starting location and a user- selected destination location (paragraph 98, lines 8-12); 
a memory (Fig. 2A, #220) configured to store map information including road information and one or more preselected vehicle stops (Fig. 4c); and 
a processor (Fig. 2B, #230) coupled to the network access device and the memory (Fig. 2B) and configured to: 
identify a plurality of available vehicles to transport one or more passengers, determine a plurality of respective routes for the plurality of available vehicles to travel, the routes including one or more vehicle stops (Fig. 4c) and being determined based on the scheduling information (paragraph 115, line 4-8), the road information, and the one or more preselected vehicle stops (Fig. 4c), and control the network access device to transmit the determined routes to the respective edge servers for further adjustment of the determined routes and communication of the further adjusted determined routes to the plurality of available vehicles (paragraph 149, lines 1-12);
but does not explicitly disclose the plurality of available vehicles being configured for data communication with a plurality of respective edge servers each configured for communicating with one or more vehicles within a specific assigned geographic region. However, Mirko et at disclose the limitation, at least see page 3, line 24-29. It would have been obvious to modify the teaching of Lord et al to include configured for data communication with a plurality of respective edge servers each configured for communicating with one or more vehicles within a specific assigned geographic region for large vehicle communication systems where communications need to separated by local networks for local vehicle communication. 
Regarding claim 11, Lord et al disclose a system for automatic scheduling of vehicles, the system comprising: 
a network access device (Fig. 1, #18) configured to receive a plurality of vehicle stop locations corresponding to one or more locations at which one or more vehicles have at least one of stopped for a predetermined amount of time or parked; 
a memory (Fig. 2A, #220) configured to store map information including road information and one or more preselected vehicle stops (Fig. 4c); and 
a processor (Fig. 2B, #230) coupled to the network access device and the memory (Fig. 2B) and configured to: 
identify a plurality of available vehicles to transport one or more passengers, determine routes for the available vehicles to travel (paragraph 149, lines 1-12), the routes including vehicle stops and being determined based on the vehicle stop locations (Fig. 4c), the road information, and the preselected vehicle stops, and control the network access device the determined routes to the respective edge servers for further adjustment of the determined routes and communication of the further adjusted determined routes to the plurality of available vehicles  (paragraph 149, lines 1-12);
but does not explicitly disclose the plurality of available vehicles being configured for data communication with a plurality of respective edge servers each configured for communicating with one or more vehicles within a specific assigned geographic region. However, Mirko et at disclose the limitation, at least see page 3, line 24-29. It would have been obvious to modify the teaching of Lord et al to include configured for data communication with a plurality of respective edge servers each configured for communicating with one or more vehicles within a specific assigned geographic region for large vehicle communication systems where communications need to separated by local networks for local vehicle communication.   
Regarding claim 18, Lord et al disclose a method for automatic scheduling of vehicles, the method comprising: 
receiving, by a network access device (Fig. 1, #18), scheduling information corresponding to at least one travel request and including a user-selected starting location and a user-selected destination location (paragraph 115, line 1-8); 
storing, in a memory (Fig. 2A, #220), map information including road information and one or more preselected vehicle stops (Fig. 4c); 
identifying, by a processor (Fig. 2B, #230), available vehicles to transport one or more passengers (paragraph 149, lines 1-12); 
determining, by the processor, a plurality of respective routes for the plurality of available vehicles to travel based on the scheduling information (paragraph 98, lines 8-12), the road information, and the preselected vehicle stops, the routes including vehicle stops (Fig. 4c); and 
controlling, by the processor, the network access device to transmit the determined routes to the respective edge servers for further adjustment of the determined routes and communication of the further adjusted determined routes to the plurality of available vehicles (paragraph 149, lines 1-12);
but does not explicitly disclose the plurality of available vehicles being configured for data communication with a plurality of respective edge servers each configured for communicating with one or more vehicles within a specific assigned geographic region. However, Mirko et at disclose the limitation, at least see page 3, line 24-29. It would have been obvious to modify the teaching of Lord et al to include configured for data communication with a plurality of respective edge servers each configured for communicating with one or more vehicles within a specific assigned geographic region for large vehicle communication systems where communications need to separated by local networks for local vehicle communication.
Regarding claims 2 and 13, Lord et al disclose the limitations indicated above and further disclose wherein: at least one of: the network access device is further configured to receive public transportation schedules, or the memory is further configured to store the public transportation schedules (paragraph 97, lines 1-13); and the processor is further configured to determine the routes for the plurality of available vehicles to travel based on the public transportation schedules (paragraph 99, lines 1-14).  
Regarding claims 3 and 14, Lord et al disclose the limitations indicated above and further disclose wherein the processor is further configured to identify one or more regions for each of the plurality of available vehicles to be located based on the scheduling information, the road information, and the one or more preselected vehicle stops before determining the routes, and to control the network access device to transmit the identified one or more regions to corresponding plurality vehicles of the available vehicles (paragraph 132, lines 10-22).  
Regarding claim 4, Lord et al disclose the limitations indicated above and further disclose wherein the at least one travel request includes a premium travel request including a specific pickup location and a specific drop-off location, and the processor is configured to determine the routes by determining at least one route that includes the specific pickup location and the specific drop-off location corresponding to the premium travel request (paragraph 195, lines 1-19).  
Regarding claims 5, 15 and 20, Lord et al disclose the limitations indicated above and further disclose wherein the network access device is further configured to receive traffic data corresponding to vehicle traffic or human traffic at various locations, and the processor is further configured to determine additional routes with additional vehicle stops or to change the vehicle stops of the determined routes based on the traffic data (paragraph 101, lines 1-8).  
Regarding claim 6, Lord et al disclose the limitations indicated above and further disclose wherein the network access device is further configured to receive weather data corresponding to weather events in a predetermined location, and the processor is further configured to determine the routes further based on the received weather data (paragraph 78, lines 1-14).  
Regarding claims 7 and 16, Lord et al disclose the limitations indicated above and further disclose wherein the network access device is further configured to receive vehicle stop locations corresponding to locations at which independent vehicles have at least one of stopped for a predetermined amount of time or parked, and the processor is 28 4851-7058-7800Attorney Docket No. 15269-37600 further configured to determine additional routes with additional vehicle stops or to change the vehicle stops of the determined routes based on the received vehicle stop locations (paragraph 112, lines 1-8).  
Regarding claims 8 and 19, Lord et al disclose the limitations indicated above and further disclose wherein the network access device is further configured to receive vehicle sensor data corresponding to sensor data detected by sensors of multiple vehicles, and the processor is further configured to determine the routes further based on the vehicle sensor data (paragraph 85, lines 1-6).  
Regarding claim 9, Lord et al disclose the limitations indicated above and further disclose wherein the processor is further configured to perform an artificial intelligence algorithm based on historical data, and to determine the routes using the artificial intelligence algorithm (paragraph 87, lines 1-15).  
Regarding claims 10 and 17, Lord et al disclose the limitations indicated above and further disclose comprising an edge server having an edge network access device configured to communicate with the network access device and to receive real-time location data corresponding to a real-time location of at least some of the vehicles, and an edge processor coupled to the edge network access device and configured to: receive the determined routes and the scheduling information, the road information, and the preselected vehicle stops via the edge network access device (paragraph 104, lines 1-15); and adjust at least one of the determined routes based on the real-time location data, the determined routes, the scheduling information, the road information, and the preselected vehicle stops (Fig. 4c).  
Regarding claim 12, Lord et al disclose the limitations indicated above and further disclose wherein the network access device is further configured to receive scheduling information corresponding to at least one travel request and including a user-selected starting location and a user-selected destination location, and the processor is further configured to determine the routes based on the scheduling information (paragraph 193, lines 1-13).  

Response to Arguments
Applicant's arguments in regards to claims above have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on M-F 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M ALHARBI/Primary Examiner, Art Unit 3663